DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10899724 (‘724) in view of Kretschmer et al. (US20180368409, with priority to 11/19/2015 corresponds to WO2017085100 from IDS). The claims are not identical. However, ‘724 teaches and claims combinations of an overlapping scope of applicant’s claimed compounds of claims 21-23 as fungicidal compounds, specifically the instantly claimed X.01 (N-methoxy-N-[[4-[5-(trifluoromethyl)-1,2,4-oxadiazol-3-yl]phenyl]methyl]cyclopropanecarboxamide) from claims 21-22, X.10 (N-[[2,3-difluoro-4-[5-(trifluoromethyl)-1,2,4-oxadiazol-3-yl]phenyl]methyl]-N-methoxy-cyclopropanecarboxamide) as claimed in instant claims 21 and 23 (See claims 1-13, specifically 10 and 12-13), and claim and further teaches/claims wherein they can be combined with additional fungicidal agents to form fungicidal compositions and applied to plants, etc. in methods to control and prevent phytopathogenic microorganisms. ‘724 does not specifically teach the claimed secondary and tertiary agents instantly claimed or the claimed ratios. However, this deficiency is addressed by Kretschmer. 
Kretschmer teaches compositions comprising anti-fungal/fungicidal compounds of applicant’s broadly disclosed formula I, specifically those of formula I.A. [0177], wherein R1 corresponds to the instant R3 and is methyl, ethyl, isopropyl, trifluoroethyl, cyclopropyl, etc. and R2 is C(=O)-C1-C6-alkyl (See [0177]; [0189-0190]; Table A, entry A-262, A-264, A-499, A-501, A-522, A-554, A-870, A-872, A-923, A-925, etc.), and these compounds structurally similar/related to the now instantly claimed compounds in that they share the same 5-trifluoromethyl-1,2,4-oxadiazol-3-ylphenyl group. However, Kretschmer teaches that their structurally similar compounds which fall within the broad scope of formula I disclosed in the instant specification are useful in as fungicides in binary and ternary combinations with additional active agents and that these combinations can lead to synergy, and wherein the second active and/or third active agent are selected from benzovindiflupyr, azoxystrobin, trifloxystrobin, etc., and they specifically prefer/exemplify mixtures with azoxystrobin and benzovindiflupyr which read on claims 1 and 5-6 and wherein the composition comprise an agriculturally acceptable carrier and surfactant or formulation adjuvants, e.g. water ([0231, carriers, surfactants, auxiliaries]; [232, water, etc.]; [0280-0395]; [0368-0369]; [0361, solvent or solid carrier], [0177]; Table B, mixture B-1, etc.; Table I: Ex-7, Ex-9, Ex-10, Ex-13, Ex-24, Ex-26, etc.; [0233-0235, etc.]; claims; examples). 
	Kretschmer teaches wherein the weight ratio of the compound that is structurally similar to applicant’s claimed component (A) to the second active agent, e.g. benzovindiflupyr or azoxystrobin, etc. component (B) is preferably from 1:100 to 100:1, 1:50 to 50:1, preferably, 1:20:20:1, more preferably 1:10:10:1, even more preferably 1:4 to 4:1 and most preferably from 1:2 to 2:1 all of which read on the instantly claimed ranges of 100:1 to 1:100 ([0364-367]). 
	Kretschmer further teaches wherein the compounds can be used in ternary mixtures with two other additional active agents which include benzovindiflupyr, azoxystrobin, etc. which read on the compounds in the instantly claimed list (See [0368]; [0278]; [0280-0359]).
	Kretschmer also teaches utilizing these compounds and compositions for controlling phytopathogenic diseases, specifically fungal diseases and/or phytopathogenic bacteria, by applying the compositions comprising the claimed compounds and secondary active agents in combination to the plants, locus thereof or seeds, and wherein the two components can be applied in a sequential manner (See abstract; claims; [0003]; [0177]; [0213-0215]; [0216-0228]).
Thus, one of ordinary skill in the art would conclude that the instantly claimed composition and method is rendered obvious based upon the teachings of U.S. Patent No. 10899724 (‘724) in view of Kretschmer et al. and that one of ordinary skill in the art would have had a reason to form the claimed combinations and methods when looking to ‘724, Kretschmer, in effort to form additional highly fungicidally active and/or synergistic combinations for controlling phytopathogenic fungi. Especially since it is known, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Thus, it would be obvious to combine the secondary active agents (B) from Kretschmer with applicant’s compounds of (A) in the ratios of Kretschmer because Kretschmer teaches it was known to combine other known fungicides with fungicidal 5-trifluoromethyl-1,2,4-oxadiazol-3-ylphenyl group containing active agents in the claimed ratios and as such these ratios would be a starting point for forming effective combinations of the compounds of ‘724 with the claimed secondary and tertiary active agents which are taught by Kretschmer to form effective herbicidal combinations. Thus, one of ordinary skill in the art would conclude that the instantly claims are obvious when taken in view of ‘724 and Kreschmer because, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).

Claims 1, 3, 5-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11066375 (‘375) in view of Kretschmer et al. (US20180368409, with priority to 11/19/2015 corresponds to WO2017085100 from IDS). The claims are not identical however ‘375 teaches and claims combinations of an overlapping scope of applicant’s claimed compounds as fungicidal compounds, specifically the instantly claimed X.14 (1-methoxy-3-methyl-1-[[4-[5-(trifluoromethyl)-1,2,4-oxadiazol-3-yl]phenyl]methyl]urea), X.24 (1,3-dimethoxy-1-[[4-[5-(trifluoromethyl)-1,2,4-oxadiazol-3-yl]phenyl]methyl]urea), etc. which are claimed in claims 1, 3-15, 18-20, and further teaches wherein they can be combined with additional fungicidal agents to form fungicidal compositions and applied to plants, etc. in methods to control and prevent phytopathogenic microorganisms. ‘375 does not specifically teach the specific secondary and tertiary agents instantly claimed or the claimed ratios. However, this deficiency is addressed by Kretschmer.
Kretschmer teaches compositions comprising anti-fungal/fungicidal compounds of applicant’s broadly disclosed formula I, specifically those of formula I.A. [0177], wherein R1 corresponds to the instant R3 and is methyl, ethyl, isopropyl, trifluoroethyl, cyclopropyl, etc. and R2 is C(=O)-C1-C6-alkyl (See [0177]; [0189-0190]; Table A, entry A-262, A-264, A-499, A-501, A-522, A-554, A-870, A-872, A-923, A-925, etc), and these compounds are structurally similar to the smaller subset of urea compounds now instantly claimed in that both the compounds of Kretschmer and the instantly claimed urea containing compounds share a core structure of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , wherein the R in the structure above corresponds to the instantly claimed amine groups which form the claimed ureas or in the case of Kretschmer corresponds to alkyl, etc. Kretschmer teaches combinations comprising these structurally similar compounds with additional active agents, specifically binary and ternary combinations with additional active agents and that these combinations can lead to synergy, and wherein the second active and/or third active agent are selected from benzovindiflupyr, azoxystrobin, trifloxystrobin, etc., and they specifically prefer/exemplify mixtures with azoxystrobin and benzovindiflupyr which read on claims 1 and 5-6 and wherein the composition comprise an agriculturally acceptable carrier and surfactant or formulation adjuvants, e.g. water ([0231, carriers, surfactants, auxiliaries]; [232, water, etc.]; [0280-0395]; [0368-0369]; [0361, solvent or solid carrier], [0177]; Table B, mixture B-1, etc.; Table I: Ex-7, Ex-9, Ex-10, Ex-13, Ex-24, Ex-26, etc.; [0233-0235, etc.]; claims; examples). 
Kretschmer teaches structurally similar compounds to those of applicant’s formula (I)/component (A), specifically I.A A-507 which is structurally similar to applicant’s X.08 for instance (differs from the instantly claimed X.08 in that it is missing the F atom on the phenyl ring and the O-Me group which is a bioisostere of the ethyl group in A-507) However, Kretschmer teaches that the phenyl groups can be substituted with an F atom as in the claimed X.08, and are useful as fungicidal compounds and in mixtures with secondary active agents (see [0051]; [0055, phenyl substituted with F]; [0177]; Table A, Table B, mixture B-1, etc.; Table I: Ex-7, Ex-9, Ex-10, Ex-13, Ex-24, Ex-26, etc.; [0233-0235, etc.]; claims; examples).
	Kretschmer teaches wherein the weight ratio of the compound that is structurally similar to applicant’s component (A) to the second active agent, e.g. benzovindiflupyr or azoxystrobin, etc. component (B) is preferably from 1:100 to 100:1, 1:50 to 50:1, preferably, 1:20:20:1, more preferably 1:10:10:1, even more preferably 1:4 to 4:1 and most preferably from 1:2 to 2:1 all of which read on the claimed ranges of 100:1 to 1:100, 20:1 to 1:40, 12:1 to 1:25, 5:1 to 1:15, and 2:1 to 1:5 which are instantly claimed ([0364-367]). 
	Kretschmer further teaches wherein the compounds can be used in ternary mixtures with two other additional active agents which include benzovindiflupyr, azoxystrobin, etc. which read on the compounds in the instantly claimed list (See [0368]; [0278]; [0280-0359];).
	Kretschmer also teaches utilizing these compounds and compositions for controlling phytopathogenic diseases, specifically fungal diseases and/or phytopathogenic bacteria, by applying the compositions comprising the claimed compounds and secondary active agents in combination to the plants, locus thereof or seeds, and wherein the two components can be applied in a sequential manner (See abstract; claims; [0003]; [0177]; [0213-0215]; [0216-0228]).
Thus, one of ordinary skill in the art would conclude that the instantly claimed composition and method is rendered obvious based upon the teachings of U.S. Patent No. 11066375 in view of Kretschmer et al. and that one of ordinary skill in the art would have had a reason to form the claimed combinations and methods when looking to ‘375, and Kretschmer in effort to form additional high fungicidally active and/or synergistic combinations for controlling phytopathogenic fungi.

Response to Arguments/Remarks
	Applicant’s amendments to the claims and revised claim scope of compounds have rendered the previous 112(a) rejections and claim objections moot and these have been withdrawn. Applicant’s amendments to the claims have prompted the revised grounds of double patenting which are presented herein. Applicants arguments insofar as they pertain to the remaining grounds of rejection are addressed herein as applicant’s arguments with respect to the double patenting rejections. 
	Regarding the double patenting rejection over 10899724 and 11066375, applicants state that because the rejections require Kretschmer, and Kretschmer does not teach the specifically claimed compounds/components (A) now claimed that the resultant rejections are overcome and would not be obvious. The examiner respectfully disagrees because ‘724 and ‘375 already teach applicant’s (A) compounds (specifically claims 21-23, and 1, 3, 5-15, and 18-20 respectively) which function as fungicides and both patents teach wherein these compounds are combined with additional active ingredients. Both patents merely does not specifically claim wherein the additional active agents are the ones specifically claimed. However, these deficiencies in the above patents are still addressed by Kretschmer. Kretschmer teaches structurally similar compounds to those instantly claimed, specifically compounds similar to the instantly disclosed but not claimed compound X.08 and Kretschmer teaches that these structurally similar compounds are useful when combined with the same secondary and tertiary active agents in the same ratios that are instantly claimed and that these combinations can lead to synergy. Thus, it would have been obvious to combine the same secondary agents and tertiary of Kretschmer with the active agents of applicant’s component A as taught by 10899724 and 11066375 in the ratios taught by Kretschmer with structurally similar compounds in order to form additional effective combinations which have a likelihood/possibility of being synergistic since the structurally similar compounds taught by Kretschmer were known to at least be additive and can be synergistic with the claimed active agents, especially since it is known,  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
	
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616